OPINION — AG — **** TEMPORARY APPOINTMENT OF SPECIAL JUDGE TO ASSOCIATE DISTRICT JUDGE **** A TEMPORARY APPOINTMENT OF A SPECIAL JUDGE AS AN ASSOCIATE DISTRICT JUDGE BY A PRESIDING JUDGE OF AN ADMINISTRATIVE JUDICIAL DISTRICT DOES NOT CREATE A VACANCY IN THE OFFICE OF THE SPECIAL JUDGE APPOINTED. A SPECIAL JUDGE TEMPORARILY ASSIGNED TO ACT AS AN ASSOCIATE DISTRICT JUDGE WILL RECEIVE HIS COMPENSATION AS PROVIDED FOR AS A SPECIAL JUDGE. CITE: 20 Ohio St. 1969 Supp., 122 [20-122](B), 20 Ohio St. 1969 Supp., 1102 [20-1102], ARTICLE VII, SECTION 6, 51 Ohio St. 1969 Supp., 10 [51-10], ARTICLE VI, SECTION 13, ARTICLE VII, SECTION 8(F), 20 Ohio St. 1969 Supp., 1102 [20-1102], 19 Ohio St. 1961 187 [19-187], 51 Ohio St. 1961 8 [51-8], 51 Ohio St. 1961 10 [51-10], 22 Ohio St. 1951 571 [22-571], 20 Ohio St. 1953 Supp., 292 [20-292] (MARVIN SPEARS)